Humphreys, J. (on rehearing). On rehearing, it is contended that the insolyency proceeding, in which the 80-acre tract in question was sold, was void, because the insolvency laws of Arkansas, under which the proceeding was instituted, were suspended by the Bankruptcy Act of Congress, of July, 1, 1898, and the amendments thereto. The decree ordering the sale of said land was attacked in the pleadings and trial of the cause because the 80-acre tract in question was not particularly described in the decree. It was contended in the original abstract and brief of appellants that the decree ordering the sale was void upon the identical ground presented by the original pleadings and evidence. It is contrary to the practice of this court to set asidé its judgments and decrees upon motion for rehearing upon grounds and theories not appearing in the pleadings and insisted upon in the abstract and brief of counsel. The motion for rehearing is therefore denied.